This is a prosecution on complaint and information for the offense of aggravated assault. The complaint was filed July 7, 1917, and fixed the date of the alleged offense in the following language: "On or about the 4 day of July 191." We think the court was in error in failing to sustain the motion in arrest of judgment based on the insufficiency of this complaint. Complaints of this character have been held insufficient in a number of cases. Collins v. State, 5 Texas Crim. App., 37; Brewer v. State, 5 Texas Crim. App., 248; Vernon's C.C.P., art. 451, p. 196, note 10. It is essential that the *Page 202 
pleadings upon which a criminal action is founded shall charge the date of the offense within the time in which it would not be barred by the statute of limitation. Bradford v. State,62 Tex. Crim. 424, in which the indictment was held invalid charging the date as the 19th day of April, One thousand, nine hundred and —. A defect of this description in the complaint is not cured by the information. Lackey v. State, 53 Tex. Crim. 459, and cases there cited.
The judgment of the lower court is reversed and the cause dismissed.
Dismissed.